Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 1 of 9 - Page ID#: 264



                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                            LONDON DIVISION



 The Estate of JESSIE MILLS,                  )
                                              )
             Plaintiff,                       )      Case No. 17-CV-184
                                              )
             v.                               )      Hon. ROBERT E. WIER
                                              )
 KNOX COUNTY, ET AL.,                         )
                                              )      JURY TRIAL DEMANDED
             Defendants.                      )




                     AGREED CONFIDENTIALITY ORDER

       The parties to this Confidentiality Order have agreed to the terms of this

 Order; accordingly, it is ORDERED:

       1.    Scope. All materials produced or adduced in the course of discovery,

 including initial disclosures, responses to discovery requests, responses to

 subpoenas, deposition testimony and exhibits, and information derived directly

 therefrom (hereinafter collectively "documents"), shall be subject to this Order

 concerning Confidential Information as defined below. This Order is subject to the

 Local Rules of this District and the Federal Rules of Civil Procedure on matters of

 procedure and calculation of time periods.

       2.    Confidential Information. As used in this Order, "Confidential

 Information" means information designated as "CONFIDENTIAL-SUBJECT TO

 PROTECTIVE ORDER" by the producing party or non-party subject to subpoena.


                                          1
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 2 of 9 - Page ID#: 265



       3.     Designation.

              (a)    A party may designate a document as Confidential Information

 for protection under this Order by placing or affixing the words "CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER" on the document and on all copies in a manner

 that will not interfere with the legibility of the document. As used in this Order,

 "copies" includes electronic images, duplicates, extracts, summaries or descriptions

 that contain the Confidential Information. The marking "CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER" shall be applied prior to or at the time of the

 documents are produced or disclosed. Any copies that are made of any documents

 marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall also be so

 marked, except that indices, electronic databases or lists of documents that do not

 contain substantial portions or images of the text of marked documents and do not

 otherwise disclose the substance of the Confidential Information are not required to

 be marked.

              (b)    The designation of a document as Confidential Information is a

 certification by an attorney that the document contains Confidential Information as

 defined in this order.

       4.     Depositions. Deposition testimony is protected by this Order only if

 designated as "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" on the

 record at the time the testimony is taken. Such designation shall be specific as to the

 portions that contain Confidential Information. Within 30 days of receipt of the

 deposition transcript, a designating party may serve a Notice of Designation to all

 parties of record identifying the specific portions of the transcript that are designated

 Confidential Information, and thereafter those portions identified in the Notice of
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 3 of 9 - Page ID#: 266



 Designation shall be protected under the terms of this Order.

       5.     Protection of Confidential Material.

              (a)      General Protections. Confidential Information shall not be used

 or disclosed by the parties, counsel for the parties or any other persons identified in

 subparagraph (b) for any purpose whatsoever other than in this litigation, including

 any appeal thereof.

              (b)      Limited Third-Party Disclosures. The parties and counsel for the

 parties shall not disclose or permit the disclosure of any Confidential Information to

 any third person or entity except as set forth in subparagraphs (1)-(9) below. Subject

 to these requirements, the following categories of persons may be allowed to review

 Confidential Information:

                       (1)   Counsel. Counsel for the parties and employees of counsel

 who have responsibility for the action;

                       (2)   Parties. Individual parties and employees of a party but

 only to the extent counsel determines in good faith that the employee's assistance is

 reasonably necessary to the conduct of the litigation in which the information is

 disclosed. No individual party or employee of a party may retain a copy of the

 confidential information, rather, the party or employee of a party may review the

 confidential information in the presence of counsel for the party or an employee of

 counsel for the party who has responsibility for the action;

                       (3)   The Court and its personnel;

                       (4)   Court Reporters and Recorders. Court reporters and

 recorders engaged for depositions;
                                             3
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 4 of 9 - Page ID#: 267



                      (5)     Contractors. Those persons specifically engaged for the

 limited purpose of making copies of documents or organizing or processing

 documents, including outside vendors hired to process electronically stored

 documents;

                      (6)     Consultants and Experts. Consultants, investigators, or

 experts employed by the parties or counsel for the parties to assist in the preparation

 and trial of this action;

                      (7)    Witnesses at depositions. During their depositions,

 witnesses in this action to whom disclosure is reasonably necessary. Witnesses shall

 not retain a copy of documents containing Confidential Information. Pages of

 transcribed deposition testimony or exhibits to depositions that are designated as

 Confidential Information pursuant to the process set out in this Order must be

 separately bound by the court reporter and may not be disclosed to anyone except as

 permitted under this Order.

                      (8)    Author or recipient. The author or recipient of the

 document (not including a person who received the document in the course of

 litigation); and

                      (9)    Others by Consent. Other persons only by written consent

 of the producing party or upon order of the Court and on such conditions as may be

 agreed or ordered.

       6.      Inadvertent Failure to Designate. An inadvertent failure to

 designate a document as Confidential Information does not, standing alone, waive

 the right to so designate the document; provided, however, that a failure to serve a
                                            4
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 5 of 9 - Page ID#: 268



 timely Notice of Designation of deposition testimony as required by this Order, even

 if inadvertent, waives any protection for deposition testimony. If a party designates

 a document as Confidential Information after it was initially produced, the receiving

 party, on notification of the designation, must make a reasonable effort to assure that

 the document is treated in accordance with the provisions of this Order. No party

 shall be found to have violated this Order for failing to maintain the confidentiality

 of material during a time when that material has not been designated Confidential

 Information, even where the failure to so designate was inadvertent and where the

 material is subsequently designated Confidential Information.

       7.     Filing of Confidential Information. This Order does not, by itself,

 authorize the filing of any document under seal. Any party wishing to file a document

 designated as Confidential Information in connection with a motion, brief or other

 submission to the Court must comply with the Local Rules of this District.

       8.     No Greater Protection of Specific Documents. Except on privilege

 grounds not addressed by this Order, no party may withhold information from

 discovery on the ground that it requires protection greater than that afforded by this

 Order unless the party moves for an order providing such special protection.

       9.     Challenges     by   a   Party     to   Designation    as   Confidential

 Information. The designation of any material or document as Confidential

 Information is subject to challenge by any party. The following procedure shall apply

 to any such challenge.

              (a)   Meet and Confer. A party challenging the designation of

 Confidential Information must do so in good faith and must begin the process by
                                            5
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 6 of 9 - Page ID#: 269



 conferring directly with counsel for the designating party. In conferring, the

 challenging party must explain the basis for its belief that the confidentiality

 designation was not proper and must give the designating party an opportunity to

 review the designated material, to reconsider the designation, and, if no change in

 designation is offered, to explain the basis for the designation. The designating party

 must respond to the challenge within five (5) business days.

               (b)    Judicial Intervention. A party that elects to challenge a

 confidentiality designation may file and serve a motion that identifies the challenged

 material and sets forth in detail the basis for the challenge. Each such motion must

 be accompanied by a competent declaration that affirms that the movant has

 complied with the meet and confer requirements of this procedure. The burden of

 persuasion in any such challenge proceeding shall be on the designating party. Until

 the Court rules on the challenge, all parties shall continue to treat the materials as

 Confidential Information under the terms of this Order.

       10.    Action by the Court. Applications to the Court for an order relating

 to materials or documents designated Confidential Information shall be by motion.

 Nothing in this Order or any action or agreement of a party under this Order limits

 the Court's power to make orders concerning the disclosure of documents produced in

 discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial.

 Nothing in this Order shall be construed to affect the use of any document, material,

 or information in any motion, at any trial, or at any hearing. A party that intends to

 present or that anticipates that another party may present Confidential Information
                                            6
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 7 of 9 - Page ID#: 270



 through a motion, at a hearing, or at trial shall bring that issue to the Court's and

 parties' attention by motion or in a pretrial memorandum without disclosing the

 Confidential Information. If the contents of such a motion or memorandum discuss,

 reference, or cite to Confidential Information, then such a document must be filed

 under seal in accordance with the Local Rules. The Court may thereafter make such

 orders as are necessary to govern the use of such documents or information.

       12.    Confidential       Information         Subpoenaed        or    Ordered

 Produced in Other Litigation.

              (a)   If a receiving party is served with a subpoena or an order issued

 in other litigation that would compel disclosure of any material or document

 designated in this action as Confidential Information, the receiving party must so

 notify the designating party, in writing, immediately and in no event more than three

 court days after receiving the subpoena or order. Such notification must include a

 copy of the subpoena or court order.

              (b)   The receiving party also must immediately inform in writing the

 party who caused the subpoena or order to issue in the other litigation that some or

 all of the material covered by the subpoena or order is the subject of this Order. In

 addition, the receiving party must deliver a copy of this Order promptly to the party

 in the other action that caused the subpoena to issue.

              (c)   The purpose of imposing these duties is to alert the interested

 persons to the existence of this Order and to afford the designating party in this case

 an opportunity to try to protect its Confidential Information in the court from which

 the subpoena or order issued. The designating party shall bear the burden and the
                                            7
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 8 of 9 - Page ID#: 271



 expense of seeking protection in that court of its Confidential Information, and

 nothing in these provisions should be construed as authorizing or encouraging a

 receiving party in this action to disobey a lawful directive from another court. The

 obligations set forth in this paragraph remain in effect while the party has in its

 possession, custody or control Confidential Information by the other party to this case.

       13.    Challenges by Members of the Public to Sealing Orders. A party

 or interested member of the public has a right to challenge the sealing of particular

 documents that have been filed under seal, and the party asserting confidentiality

 will have the burden of demonstrating the propriety of filing under seal.

       14.    Obligations on Conclusion of Litigation.

              (a)     Order Continues in Force. Unless otherwise agreed or ordered,

 this Order shall remain in force after dismissal or entry of final judgment not subject

 to further appeal.

              (b)     Obligations at Conclusion of Litigation. Within sixty-three days

 after dismissal or entry of final judgment not subject to further appeal, all

 Confidential Information and documents marked "CONFIDENTIAL - SUBJECT TO

 PROTECTIVE ORDER" under this Order, including copies as defined in ¶3(a), shall

 be returned to the producing party unless: (1) the document has been offered into

 evidence or filed without restriction as to disclosure; (2) the parties agree to

 destruction to the extent practicable in lieu of return; or (3) as to documents bearing

 the notations, summations, or other mental impressions of the receiving party, that

 party elects to destroy the documents and certifies to the producing party that it has

 done so.
                                            8
Case: 6:17-cv-00184-REW-HAI Doc #: 36 Filed: 12/04/18 Page: 9 of 9 - Page ID#: 272



              (c)   Retention of Work Product and one set of Filed Documents.

 Notwithstanding the above requirements to return or destroy documents, counsel

 may retain (1) attorney work product, including an index that refers or relates to

 designated Confidential Information so long as that work product does not duplicate

 verbatim substantial portions of Confidential Information, and (2) one complete set

 of all documents filed with the Court including those filed under seal. Any retained

 Confidential Information shall continue to be protected under this Order. An attorney

 may use his or her work product in subsequent litigation, provided that its use does

 not disclose or use Confidential Information.

              (d)   Deletion of Documents filed under Seal from Electronic Case

 Filing (ECF) System. Filings under seal shall be deleted from the ECF system only

 upon order of the Court.

      15.     Order Subject to Modification. This Order shall be subject to

 modification by the Court on its own initiative or on motion of a party or any other

 person with standing concerning the subject matter.

       16.    Persons Bound. This Order shall take effect when entered and shall

 be binding upon all counsel of record and their law firms, the parties, and persons

 made subject to this Order by its terms.

       IT IS SO ORDERED.




 This the 4th day of December, 2018.



                                            9
